

Exhibit 10.2                                                
[logo.jpg]


December 28, 2011


Mr. Barry Gilbert
Chief Executive Officer
IEC Electronics Corp.
105 Norton St.
P. O. Box 271
Newark, NY  14513-0271


Dear Barry:


We are pleased you have chosen Insero & Company CPAs, P.C. (the “Firm”) to
provide Outsource Accounting Services to IEC Electronics Corp (“IEC”, or the
“Company”). This letter sets forth our understanding of the terms and objectives
of this new engagement, the nature and scope of the services we expect to
provide, and the related fee arrangements.  Our understanding of these services
is based on our discussions with you.


Our team approach


We have found it to be very helpful to our clients for us to use a “team
approach.”  Therefore, not only will you have ongoing involvement with us, but
you will also have access to the benefits of all of the resources of our firm
whose skills complement each other as they assist in solving a wide range of
business, management information systems and tax issues.  We feel that you will
derive substantial benefit from this approach.  As part of the engagement, the
Firm will provide the services of Vincent A. Leo (“Mr. Leo”), CPA, who will
serve as your primary consultant and interim Chief Financial Officer
(“CFO”).  It is understood that other personnel of the Outsource Accounting
Services Group of the Firm may be utilized under Mr. Leo’s direction as deemed
appropriate for the nature of the task performed.
 
 
1

--------------------------------------------------------------------------------

 


Services


The Firm will assign Mr. Leo to provide to IEC support services reasonable and
customary for a person filling the position of interim CFO (the “Services”) as
required by IEC, including among others involvement with SEC filings, monthly
and quarterly financial statements, and staff development.  Mr. Leo, while
serving as interim CFO of the Company, will have the customary duties and legal
responsibilities of a CFO of a public company listed on NYSE/AMEX, and will be
available as needed by IEC until such time that IEC finds, and installs, a
suitable CFO replacement.  While serving as interim CFO, Mr. Leo will comply
with Company policies applicable to its executive officers (to the extent
applicable in light of his role as a non-employee), including without limitation
the Company Code of Ethics and Insider Trading Policy.  The Company acknowledges
that Mr. Leo is not required to devote his full time and attention to his
services under this engagement, and may continue to provide services to other
Firm clients, either as a CPA or consultant.  We understand that Mr. Leo will be
indentified in an 8-K and press release to be filed and issued by IEC,
announcing the appointment of the Firm to provide interim CFO services, and you
agree that no such filing or press release will be made unless the specific form
thereof has been approved by the Firm.  We may utilize other outsource staff
under Mr. Leo’s supervision, if legally permissible, at times to leverage work
down to our lower rates if the skill set necessary to perform the work does not
need the experience of the CFO level.  We will also identify opportunities where
your internal staff may be able to perform some of the work under our direction
and supervision to ensure the most cost effective solution.  The foregoing is
based on our initial discussion of the work requirements, and both of us
recognize that flexibility is required and specific duties and roles will evolve
as the engagement proceeds.


Our objective is to provide your company with continuing support by an outsource
consultant who has the skills and expertise necessary to be able to provide your
company with the interim CFO services and the valuable financial and management
advice that you need to successfully run your business.


Other matters


This specific engagement cannot be relied upon to disclose errors,
irregularities or illegal acts, including fraud or defalcations, which may have
taken place.  We will promptly notify you if we become aware of any such errors,
irregularities or illegal acts during the performance of consulting  services
described above.  Because the above noted agreed consulting services do not
constitute an examination in accordance with standards established by the
American Institute of Certified Public Accountants (the “AICPA”), we are
precluded from expressing an opinion as to whether any financial statements
provided by the Company are in conformity with generally accepted accounting
principles or any other standards or guidelines promulgated by the AICPA, or
whether the underlying financial and other data provide a reasonable basis for
the statements.  We will not audit or review such financial statements, and
accordingly, we will not express an opinion or any other form of assurance on
them.  Notwithstanding the foregoing, the Firm acknowledges and agrees that Mr.
Leo, as the interim principal financial officer of the Company, will have the
obligations imposed by law on the person serving in that position.


We accept no responsibility for damages, which may result from actions taken by
third parties who purport to have relied on reports or information that may be
prepared by us.  Similarly, because our services are being performed to provide
information that you feel will be useful for the purposes noted above, we cannot
be responsible for damages, which may occur should our results be utilized for
any other purpose other than that which has been expressly stated above.
 
 
2

--------------------------------------------------------------------------------

 

To the fullest extent permitted by law, the Company hereby undertakes to
indemnify and defend the Firm and its owners, partners, directors, officers and
employees, including specifically Mr. Leo (each, an “Indemnified Party” and,
collectively, the “Indemnified Parties”), and to hold each of the Indemnified
Parties harmless from and against all claims, liabilities, losses, costs,
penalties and other damages (collectively, “Damages”) of any kind whatsoever
arising as a result of the provision of Services by the Firm, except, in the
case of the Firm, to the extent arising out of the gross negligence or willful
misconduct of any Indemnified Party, and in the case of Mr. Leo, so long as he
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, and had no reasonable cause to
believe his conduct was unlawful.  This indemnification will survive termination
of this letter.  Without limiting the generality of the foregoing, to the
fullest extent reasonably practical the Company agrees to take promptly all
actions necessary to cause the Firm and Mr. Leo to be covered by the policy
of  Directors and Officer’s Liability Insurance maintained by the Company,
including having the Firm and Mr. Leo named as additional insureds thereunder,
and further agrees to provide to the Firm and Mr. Leo evidence of such insurance
upon their reasonable request.


The parties agree that the Firm will have no liability to the Company arising
out of the provision of Services, except to the extent based upon its gross
negligence or willful misconduct The Company waives any claim against the Firm
for punitive damages.  The Firm’s entire liability for all claims, damages and
costs of the Company arising from this engagement is limited to the amount of
fees actually paid by the Company to the Firm for Services.  Any claims arising
out of services rendered pursuant to the agreement shall be resolved in
accordance with the laws of New York State.


Fee arrangements


For the services described above, our fees are determined based upon our
estimate of the time required by the individuals assigned to the engagement,
plus any direct expenses.  Our fees will be based on a weekly rate of $7,600,
which  is initially expected to cover approximately 32 hours per week by Mr.
Leo.  In the event other members of our team are engaged in the delivery of
Services, we will discuss with you in advance the impact on our fees.  For your
reference, our outsource consultant hourly rates range from $75-350 per hour
depending on the level of experience necessary for the work being
performed.  Travel in excess of two (2)  hours will be billed at one-half of our
ordinary rates.


We will submit our bill for these services promptly at the completion of each
month.  Billings are due within 30 days of submission.  We recognize that
flexibility is required and that a more concise definition of our
responsibilities may evolve as the engagement proceeds.


Termination


The relationship can be terminated by either party at any time with written
notice.


In summary


Barry, we appreciate the opportunity to serve you and are looking forward to
working closely with your organization.


Please feel free to contact me directly should you have any questions.
 
 
3

--------------------------------------------------------------------------------

 
  
 

Very truly yours,  
/s/ Nancy E. Catarisano
 
Nancy E. Catarisano, CPA
Partner

 
Insero & Company CPAs, P.C


If the above terms are acceptable to you and the service outlined are in
accordance with your understanding, please sign a copy of this engagement letter
in the space provided and return it to me.


Accepted and approved for:



 
IEC ELECTRONICS CORP.
       
By:
/s/ W. Barry Gilbert
 
   
W. Barry Gilbert
   
Chairman and Chief Executive Officer
       
Dated:  December 28, 2011

 
 
4

--------------------------------------------------------------------------------

 